State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                    520774
________________________________

In the Matter of SANTO
   GONZALEZ,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
L. PINGOTTI, as Deputy
   Superintendent of Security
   of Shawangunk Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Lahtinen, J.P., McCarthy, Devine and Clark, JJ.

                             __________


     Santo Gonzalez, Wallkill, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78      (transferred to this
Court by order of the Supreme Court, entered      in Albany County) to
review a determination of the Superintendent      of Shawangunk
Correctional Facility which found petitioner      guilty of violating
a prison disciplinary rule.

     Determination confirmed.      No opinion.

     Lahtinen, J.P., McCarthy, Devine and Clark, JJ., concur.
                              -2-                  520774

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court